Citation Nr: 0204792	
Decision Date: 05/21/02    Archive Date: 05/24/02	

DOCKET NO.  98-00 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In his substantive appeal, dated in December 1997, the 
veteran contended that, as a result of his PTSD, he was 
unable to work.  In his hearing testimony of February 1998, 
the veteran stated that he was unable to work.  In written 
argument received in February 2002, the appellant's 
representative argued that, based on the veteran's current 
manifestations of PTSD, the RO should have assigned a 70 
percent schedular rating, and the veteran should also be 
considered for a total disability evaluation based upon 
individual unemployability.  However, the RO has not 
adjudicated the veteran's claim for a total disability rating 
based on individual unemployability.  The claim for a total 
disability rating is, therefore, referred to the RO for 
appropriate action.  The appellant also alluded to a claim of 
entitlement to service connection for substance abuse, 
secondary to the service- connected PTSD.  See Appellant's 
brief, page 12.   This matter is also referred to the RO for 
appropriate action.  See Allen v. Principi, 237 F. 3d 1368, 
1381 (Fed. Cir. 2001); reh'g denied, 268 F. 3d 1340 (Fed. 
Cir. 2001).   


FINDINGS OF FACT

Throughout the period under consideration, the appellant's 
PTSD symptoms have included difficulty in adapting to 
stressful circumstances and an inability to establish and 
maintain effective relationship; the veteran has occupational 
and social impairment that is less than total.  


CONCLUSION OF LAW

The schedular criteria for a 70 percent evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In June 1991 the appellant underwent treatment for 
psychiatric symptoms.  He reported that his five-year 
marriage ended in divorce in 1977.  He stated that his 
ex-wife informed him that he had nightmares, however he did 
not remember them.  He also stated that he was upset by war 
movies and was disturbed by the Gulf war.  Upon mental status 
evaluation he was noted to be alert, oriented, rational, and 
cooperative.  The examiner noted that he periodically 
hesitated with irritation at certain questions.  He denied 
suicidal thoughts or attempts.  He reported that he was then 
living with his sister and his sister's husband in their 
home.  He reported that he last was employed as a security 
officer in an office building until approximately one and 
one-half weeks earlier, and that he had voluntarily left that 
position.  The appellant added that he was divorced and 
although he had two children, he had not seen them since 1977 
and had no desire to do so.  He was diagnosed to have PTSD 
with mild to moderate symptoms.  

Also of record is a report of hospitalization for a nine-day 
period in May 1994, during which the appellant was treated 
for alcohol and cocaine dependency.  It was noted that he had 
a history of alcohol dependence since 1972, and that he used 
"speed" from 1968 to 1970, and that he had used heroin 
sporadically since 1970 and cocaine since 1989.  The 
appellant reported that he was divorced 16 years earlier, and 
had had no other relationships with women.  He stated that he 
had two children whom he saw occasionally.  Upon clinical 
evaluation he was noted to be alert and oriented.  He had 
good judgment and no suicidal or homicidal ideation was 
noted.    
The appellant reported that he had had three years of a 
college education, and that he was then unemployed but that 
he was very confident that he would find a job after he left 
the hospital.  However, he reported that before he was 
hospitalized he was driving a taxicab during the day.  

The appellant underwent a VA mental disorders examination in 
April 1997.  The examiner noted that the appellant was an 
alert, well-developed and well-nourished individual who was 
"rather nervous and distracted".  The examiner also noted 
that the appellant was "pleasant and mature" in his responses 
to questions.  

The appellant reported that he was always anxious.  He 
reported no history of self-harm.  He denied a history of 
violence toward others.  He also stated that he had not 
experienced any auditory hallucinations, and that he had not 
been convicted of a serious crime.  The appellant reported 
that he was receiving Social Security disability benefits.  
However he stated that these benefits had been discontinued 
during January of the current year.  He reported that he had 
not seen his children since 1977, 20 years earlier.  The 
appellant reported that he was then living in a homeless 
shelter, and had done so since October.  He stated that on a 
typical day he would attend Alcoholics Anonymous meetings and 
go to the library, as well as physician's appointments.  He 
stated that he was driving an automobile and that he would 
sometimes lend transportation to others.  He also reported 
that he would go to the shopping mall, and to movies.  He 
also stated that he would occasionally attend church.  The 
examiner noted that the appellant was normally oriented.  The 
appellant was diagnosed to have dysthymia with features of 
anxiety.  The examiner assigned a Global Assessment of 
Function (GAF) score of 55.  

The appellant underwent a VA PTSD examination in June 1997.  
He reported that he had been married for five years but that 
"serious mental conflicts" ended his marriage.  He again 
reported that he had not seen his two children since 1977.  
He stated that he was presently living in a shelter.  He 
reported a history of alcohol and drug abuse, and that he 
developed paranoid ideation, ideas of reference and a lack of 
trust after service.  The appellant denied any auditory 
hallucinations.  He stated that he had problems with 
depression and had been under treatment for this disorder.  
The appellant stated that he had had feelings of helplessness 
and hopelessness, and pessimism due to his current medical 
and mental conditions.  He also stated that he had death 
wishes.  

The appellant reported that after military service he 
returned to work in a grocery store, where he had worked 
prior to entering service; however, he was unable to maintain 
that employment because of "poor frustration tolerance."  He 
stated that at the present time he very rarely had flashback 
experiences or nightmares, however he said that he had 
startle response whenever he heard a loud noise.  The 
appellant reported that he had completed high school and that 
he had had three years of college education.  

Upon objective examination the examiner commented that the 
appellant was dressed casually but appropriately.  His 
personal hygiene was noted to be satisfactory.  The examiner 
also noted that the appellant was cooperative, but he had 
shown a mild degree of anxiety and moderate depression.  
There was no evidence noted of any "loose association."  The 
appellant denied any hallucinations, and there was no 
evidence of suicidal ideation or evidence of persecutory 
delusions.  He reported that in the past he had had some 
phobic symptoms about watching war movies, however at the 
present time he reported that it was rare that such 
situations recalled memories of Vietnam.  The examiner noted 
that the appellant was oriented to time, place and person.  
His memory was noted to be satisfactory for recent and remote 
events.  The examiner also commented that the appellant's 
intelligence was average, and his abstractive ability was 
fair.  The appellant was diagnosed to have major depression 
and chronic and recurrent PTSD.  As to the latter the 
examiner opined that it was in partial remission.  A GAF 
score of about 55 to 60 was assigned.  

In February 1998 the appellant testified at a personal 
hearing conducted at the RO.  In substance he stated that he 
had last worked four or five years previously, when he was 
employed as a delivery courier of packages.  He stated he 
lost that job because he "couldn't cope."  He stated that 
although he had tried to get a job since that time he had had 
difficulty because of physical disabilities.  In particular 
he reported that he had problems getting along with other 
people.  He reported that he lived alone and that he had had 
nightmares of incidents in Vietnam.  He stated these 
nightmares occurred about once a week, sometimes twice a 
week.  He stated that certain noises reminded him of Vietnam.  
He also stated that he had had startle responses.  The 
appellant reported that he had thought about suicide.  He 
stated that he had had difficulty sleeping and a loss of 
appetite.  He denied having weapons in his home.  

Records of continuing VA medical treatment for PTSD, as well 
as other disorders were received in January 1998.  In an 
undated medical record it was noted that the appellant 
reported difficulty sleeping since December 1995.  The 
appellant then denied suicidal or homicidal tendencies, and 
reiterated that he owned no weapons.  He reported that he was 
residing with no one.  He stated that he had not worked since 
1994 due to Well's syndrome, alcoholism, and drug abuse.  He 
added that prior to 1994 he was working as a courier for a 
delivery company.  He stated that he had worked as a courier 
for six years, and that since military service he had had a 
variety of jobs.  

The appellant's Social Security disability file was obtained 
and is of record.  In an August 1996 report prepared for the 
Social Security Administration, N.K.V., M.D., a psychiatrist, 
reported that the appellant advised him that he had not been 
able to work since 1994 due to Well's syndrome and skin 
rashes.  The appellant also informed the physician that he 
had been feeling depressed.  He reported that his sleep was 
poor, although his appetite was good.  The appellant informed 
the physician that although he formally had suicidal ideas, 
he denied having any suicidal or homicidal ideas at the time 
of the report.  

The appellant reported to Dr. N.K.V. that he lived by himself 
in an apartment.  He stated that he "got along well" with his 
family, but he had no friends, and that he had no contact 
with his neighbors.  The physician observed that the 
appellant was withdrawn and isolated.  The appellant stated 
that he formerly would enjoy going to the a shopping mall or 
for a walk, but no longer  participated in these activities 
as he had no interest in them.  The appellant related that he 
usually went to sleep about 11:30 p.m. but that he awakened 
approximately three or four in the morning.  He reported that 
when he awakened he would attempt to tire himself so he could 
go back to sleep.  He added that in the morning hours after 
he awakened he would go to a friend's house or to a garage 
where he would work and speak with the mechanics.  He added 
that he also attended Alcoholics Anonymous meetings three to 
four times a week, and that at times he would go to a park.  
He stated he did his shopping, and that his household chores 
were usually done by himself.  He added that he would usually 
not eat at home, and that he did not cook.  He stated that he 
was able to take care of his personal needs.  He added that 
he would attend church once every two months, but for 
recreation he did nothing.  

Dr. N.K.V. observed that the appellant denied any difficulty 
in locating places, and that his clothes were noted to be 
casual, and his hygiene was good.  The examiner observed that 
the appellant's self-esteem was low, and he showed no 
psychomotor agitation or retardation.  His motivation to work 
on his problems, in the opinion of the examiner, was poor.  
The examiner further observed that the appellant "may have a 
tendency to exaggerate his symptoms."  The examiner also 
noted that the appellant's insight into his difficulty was 
poor.  The examiner noted that the appellant's speech was 
spontaneous, clear, and coherent and that his thoughts were 
well organized.  The examiner observed that the appellant 
denied any hallucinations, and there were no obvious 
delusions noted.  The examiner noted as well that there were 
no ideas of persecution, obsessions, or thoughts controlled 
by others.  The examiner reported that the appellant was 
oriented as to time, person and place.  The appellant was 
diagnosed by Dr. N. K. V. to have alcohol dependency, cocaine 
and marijuana abuse in remission.  He also diagnosed the 
appellant to have depression which was "not otherwise 
specified."  The examiner assigned a GAF score currently of 
55 as well as in the past as 55.  Dr. V. opined that the 
claimant was unable to manage his own funds.  

In an undated statement found with the appellant's Social 
Security file the appellant's sister related that her brother 
lived with her from June 1987 through October 1993.  She 
reported that the appellant did not help her in household 
chores nor did he have recreational activities.  She added 
that she saw him with no friends.  She added that the 
appellant would usually have no long-term conversations and 
that when she tried to converse with him he would answer "in 
monosyllables or not at all."  She added that although the 
appellant at one time enjoyed reading, traveling and 
shopping, at the time that the appellant lived with her the 
appellant was withdrawn and had no interest.  She added that 
in the past, although the appellant had close friends he now 
seemed to be a "loner."  She added that the appellant had 
infrequent contact with her as well as other family members.  
She reported that the appellant would become "uneasy among 
crowds."  

The appellant underwent a VA post-traumatic stress disorder 
examination in February 1999.  The examiner observed the 
appellant appeared fatigued and sleepy and that he complained 
of being regularly awakened from sleep.  He stated that he 
attended Alcoholics Anonymous meetings regularly and that his 
drinking was under control.  The appellant reported that upon 
return from Vietnam he resumed his previous work as a driver 
for a grocery store.  He added however that he became 
reclusive and that he had experienced many difficulties in 
interpersonal relationships.  He again reported that although 
he had married after service, he was divorced because of his 
nightmares, lack of sleep, hypervigilance, startle reactions, 
and irritability.  He added that all these factors made him 
hard to live with.  He related that he had lost contact with 
his ex-wife and children, and that he had had difficulty 
sustaining relationships with friends or women.  The 
appellant related that he lived alone in an apartment with 
very narrow restricted activities and interests.  

The examiner observed that the appellant's thought processes 
and capacity for communication were slow but unimpaired.  The 
examiner further observed that there was no evidence of 
delusions or hallucinations, nor was there evidence of 
inappropriate behavior, although social and interpersonal 
avoidance was noted.  The examiner further observed that the 
appellant had had previous suicidal thoughts.  He reported 
that in 1994 the appellant hospitalized himself because of 
suicidal impulses.  The examiner further observed that 
homicidal ideation was not found.  

The examiner noted that the appellant's orientation as to 
time, person and place was adequate.  The appellant was noted 
to have both short and long term moderate memory loss, 
although the examiner observed that with effort the appellant 
was able to retrieve information that he could not 
immediately recall.  The appellant's mood was noted to be 
"significantly depressed."  The examiner further observed 
that the appellant had sleep impairment, which was 
significant, and that his sleep was significantly and 
frequently disturbed by nightmares and anxiety.  The examiner 
opined that the appellant was competent to manage his affairs 
for VA purposes.  The appellant was diagnosed to have PTSD, 
which was severe and prolonged with chronic depression.  A 
GAF score of 44 was assigned.  


Relevant Law and Analysis

Disability Rating Claims; In General

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Because the appellant's disability rating claim has been in 
continuous appellate status since the original assignment of 
service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Regulations 
have been implemented in support of the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In this claim, through the issuance of Statements of the Case 
and rating decisions, the appellant has been apprised of the 
law and regulations relative to the adjudication of his claim 
and the evidence that would be required to substantiate his 
claim.  He has also been afforded VA rating examinations 
during the rating period.  Additionally, through his 
representative, the appellant has submitted written argument 
relative to the laws and regulations and referencing in part 
the most recent VA examination.  Through these developments, 
the veteran has been made aware of the information and 
evidence necessary to substantiate the claim, and there is no 
reasonable possibility that further assistance to the veteran 
will aid in substantiating the claim.  Accordingly, further 
development will not be undertaken.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  

The appellant's PTSD is currently assigned a 30 percent 
disability rating under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The appellant's disability is 
therefore contemplated as encompassing symptoms approximating 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

 In order for a 50 percent rating to be assigned, the 
symptoms would have to approximate findings indicating 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  Id.  

A 70 percent rating is appropriately assigned when there 
are symptoms indicative of occupational and social 
impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence) spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

The veteran's representative argues that the current 
manifestations of disability are consistent with the criteria 
for a 70 percent rating.  In view of the medical reports 
showing anxiety and depression and the testimony showing 
difficulty in maintaining employment, the evidence supports a 
finding that the PTSD causes occupational and social 
impairment.  In the most recent examination, it was observed 
that the veteran had memory loss and was significantly 
depressed.  It was also noted that the veteran's PTSD was 
severe and prolonged. The appellant has long and consistently 
reported being unable to maintain any relationship with 
women, and appears to be estranged to a great degree from his 
children.  Some of the earlier reports indicate less severe 
symptoms, as they show well-organized thoughts and a tendency 
on the veteran's part to exaggerate symptoms.  Nonetheless, 
in view of the many reports of the veteran's difficulty with 
employment, the overall disability picture more nearly 
approximates the criteria for a 70 percent rating than the 
criteria for a 50 percent rating.  For this reason, under the 
provisions of 38 C.F.R. § 4.7, a 70 percent rating is 
warranted.  Furthermore, the 70 percent rating is warranted 
for the entire period under consideration, as the veteran's 
employment deficiencies have been persisitent, despite some 
variation in his symptoms. 

Despite the veteran's poor employment record, a 100 percent 
schedular rating is not warranted.  The examination reports, 
including the most recent report, do not show gross 
impairment in thought processes or communication.  When Dr. 
N.K.V. examined the veteran in August 1996, he noted that the 
veteran was spontaneous, clear, and coherent with well-
organized thoughts.  The VA examination report of February 
1999 reflects a high level of disabling symptoms, such as 
memeory loss and a GAF of 40.  Even in February 1999, 
however, it was found that the veteran was oriented to time, 
person, and place and was able to retrieve information that 
he could not immediately recall.  These findings are not 
consistent with gross impairment in thought processes.  
Furthermore, the examination reports include GAF scores 
ranging from 44 to 60.  These scores reflect serious, but 
certainly not total, social and occupational impairment.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); [Observing 
that GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness" under the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]; GAF scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores of between 31 to 40 suggest some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Scores between 20 to 
30 indicate that the individual is in some danger of hurting 
self or others, or occasional fails to maintain minimal 
personal hygiene or has gross impairment in communication.  
Scores between 1 and 20 are indicative of a persistent danger 
of severely hurting self or others or of a persistent 
inability to maintain minimal personal hygiene or serious 
suicidal act with a clear expectation of death.  Carpenter at 
242.

Because the evidence shows social and occupational impairment 
that is less than total, a 70 percent rating is warranted, 
but the severity of the disability is not great enough to 
warrant a 100 percent rating.


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

